                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JACOB COLBY SPRADLIN,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0363

OFFICER HENSON, correctional
officer of the Western Regional Jail
and Correctional Facility,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendant’s Motion for Summary Judgment (ECF No. 9);

dismiss the complaint and amended complaint, with prejudice (ECF No. 2, 5); and remove this

case from the docket of the Court. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendant’s Motion for Summary Judgment (ECF No. 9);

DISMISSES the complaint and amended complaint, with prejudice (ECF No. 2, 5); and

REMOVES this case from the docket of the Court, consistent with the findings and

recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      October 25, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
